J. A18028/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

BUNNI J. MESKE-BREMMER,                 :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                        Appellant       :
                                        :
                   v.                   :         No. 1889 MDA 2015
                                        :
EDWARD C. BREMMER                       :


            Appeal from the Order Entered September 28, 2015,
             in the Court of Common Pleas of Columbia County
               Domestic Relations Division at No. 1458-2011


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., AND STEVENS,* P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED NOVEMBER 10, 2016

      Bunni J. Meske-Bremmer (“Wife”) appeals from the September 28,

2015 order entering a decree in divorce from Edward C. Bremmer

(“Husband”) and dismissing the parties’ exceptions to the master’s amended

report and recommendation incorporated therein. After careful review, we

affirm.

      The relevant “findings of fact” were summarized in the master’s

February 23, 2015 amended report and recommendation and need not be

reiterated here.   (See master’s report on remand, 2/23/15 at 2, ¶¶ 1-6.)

The parties were married on November 27, 1998, and separated on

September 23, 2011.        On September 28, 2011, Wife filed a divorce




* Former Justice specially assigned to the Superior Court.
J. A18028/16


complaint raising claims relating to, inter alia, equitable distribution of the

parties’ marital estate and alimony pendente lite. On October 28, 2011,

the trial court granted Wife exclusive possession of the marital residence and

precluded her from encumbering or selling marital property. (See trial court

order, 10/28/11 at ¶¶ 1, 4.) On February 5, 2013, Michael Dennehy, Esq.

(“Master Dennehy”), was appointed to address the parties’ claims, and a

hearing was ultimately conducted on April 29, 2014. Following the hearing,

Master Dennehy filed a report and recommendation on August 20, 2014.

(See master’s report, 8/20/14.) Thereafter, both parties filed exceptions to

Master Dennehy’s report and recommendation, and argument was scheduled

before the Honorable Brendan J. Vanston.        Following argument, the trial

court determined that Master Dennehy had made several mathematical

errors that affected the equitable distribution scheme.     Consequently, on

December 22, 2014, the trial court entered an order remanding this matter

with instructions to Master Dennehy to correct these errors and directing him

to file an amended report and recommendation.          (See trial court order,

12/22/14) Specifically, the trial court noted as follows:

            1.    The Master made a mathematical calculation
                  error with respect to the parties’ equity in
                  certain realty. The correct amount of such
                  equity is $82,500.00 rather than $72[,]500.00.

            2     The Master should have awarded [Wife’s]
                  401(K) fund to [Wife] in the correct amount of
                  $9,782.78, with an appropriated “offset” to
                  [Husband].



                                     -2-
J. A18028/16


              3.     The Master misstated the correct amount of
                     the mortgage balance[,] which should be
                     $33,782.78.

              4.     The Master should have utilized the “cash
                     Value” of [Wife’s] life insurance policy
                     ($29,034.89) rather than it[]s “death benefit”
                     value ($117,099).

Id. at 1.

        As noted, Master Dennehy complied with the trial court’s order and

filed an amended report and recommendation on February 23, 2015. Both

parties     again    filed   exceptions,   and   argument   was   conducted   on

September 23, 2015.          Thereafter, on September 28, 2015, the trial court

entered an order dismissing the parties’ exceptions and adopting the

equitable distribution scheme set forth in Master Dennehy’s amended report

and recommendation. A decree in divorce was entered that same day. On

October 27, 2015, Wife filed a timely notice of appeal.1

        On appeal, Wife raises the following issues for our review:

              [A.]   WHETHER THE TRIAL COURT ERRED IN NOT
                     FINDING THAT HUSBAND RECEIVED A
                     BENEFIT FROM THE INCREASE IN VALUE OF
                     WIFE’S PROPERTY AS THE INCREASE WAS
                     PLACED INTO THE EQUITABLE DISTRIBUTION
                     SCHEME?

              [B.]   WHETHER THE TRIAL COURT AND MASTER
                     ERRED IN NOT CONSIDERING ALL FACTORS
                     OF 23 PA.C.S.A. § 3502 AND IN ONLY
                     CONSIDERING THE CHANGE IN VALUE OF THE
                     MARITAL ESTATE IN DETERMINING EQUITABLE
                     DISTRIBUTION UPON REMAND?

1
    Wife and the trial court have complied with Pa.R.A.P. 1925.


                                           -3-
J. A18028/16



            [C.]   WHETHER THE TRIAL COURT AND MASTER
                   ERRED IN NOT ORDERING A LARGER
                   DISTRIBUTION OF THE MARITAL ESTATE TO
                   WIFE   AFTER  CONSIDERATION   OF  ALL
                   FACTORS OF 23 PA.C.S.A. § 3502 AND
                   REMAND?

            [D.] WHETHER THE TRIAL COURT AND MASTER
                 ERRED IN NOT CONSIDERING WIFE’S LARGE
                 CONTRIBUTIONS     TO   THE   COLORADO
                 PROPERTY AND NOT DISTRIBUTING THAT
                 ASSET ON A DIFFERENT PERCENTAGE?

            [E.]   WHETHER THE TRIAL COURT AND MASTER
                   ERRED IN NOT INCREASING THE AMOUNT AND
                   DURATION OF ALIMONY AS THE TRIAL COURT
                   AND MASTER DID NOT REVIEW THE FACTORS
                   REQUIRED IN 23 PA.C.S.A. § 3701(B) AND
                   ONLY CONSIDERED THE SMALL PERCENTAGE
                   CHANGE IN THE SIZE OF THE MARITAL
                   ESTATE AND THUS MADE NO CHANGE?

Wife’s brief at 5 (capitalization in original; emphasis omitted).

      The trial court has broad discretion in fashioning equitable distribution

awards, and proper appellate review dictates that we overturn such an

award only if the trial court has abused that discretion. Wang v. Feng, 888

A.2d 882, 887 (Pa.Super. 2005). “To assess whether the trial court abused

its discretion, we must determine whether the trial court misapplied the law

or failed to follow proper legal procedure.”     Id. (citations omitted).   “An

abuse of discretion is not found lightly, but only upon a showing of clear and

convincing evidence.”    McCoy v. McCoy, 888 A.2d 906, 908 (Pa.Super.

2005) (internal quotation marks omitted).




                                      -4-
J. A18028/16


      We begin by addressing Wife’s issues A, B, and D. Specifically, Wife

argues that Master Dennehy erred “in not finding that Husband received a

benefit from the increase in value of Wife’s property”[;] “in only considering

the change in value of the marital estate in determining equitable

distribution    upon   remand”[;]    and   “in   not   considering   Wife’s   larger

contributions to the Colorado property and not distributing the asset on a

different percentage.” (Wife’s brief at 12, 14, 21). We disagree.

      The Divorce Code does not specify a particular method of valuing

assets. The divorce master and trial court must exercise discretion and rely

on the estimates, inventories, records of purchase prices, and appraisals

submitted by both parties.          Smith v. Smith, 653 A.2d 1259, 1265

(Pa.Super. 1995), appeal denied, 663 A.2d 693 (Pa. 1995).

                      In determining the value of marital property,
               the court is free to accept all, part or none of the
               evidence as to the true and correct value of the
               property. Where the evidence offered by one party
               is uncontradicted, the court may adopt this value
               even though the resulting valuation would have been
               different if more accurate and complete evidence had
               been presented. A trial court does not abuse its
               discretion in adopting the only valuation submitted
               by the parties. Absent a specific guideline in the
               divorce code, the trial courts are given discretion to
               choose the date of valuation of marital property[,]
               which best provides for “economic justice” between
               parties.

Baker v. Baker, 861 A.2d 298, 302 (Pa.Super. 2004), appeal denied, 918

A.2d 741 (Pa. 2007) (citations and internal quotation marks omitted).




                                       -5-
J. A18028/16


        Wife’s claims hinge in large part on the credibility judgments of

Master Dennehy.     We have consistently explained that the finder-of-fact is

entitled to weigh the evidence presented and to assess its credibility,

believing all, part, or none of it.     Smith v. Smith, 904 A.2d 15, 20

(Pa.Super. 2006).      Where, as here, a master “observed and heard the

testimony and demeanor of various witnesses,” we give the master’s

findings the fullest consideration. Anderson v. Anderson, 822 A.2d 824,

830 (Pa.Super. 2003).

        Herein, the record reflects that Master Dennehy relied on the plethora

of exhibits submitted by the parties, as well as the testimony of each party

at the April 29, 2014 hearing, in determining the value of the parties’ marital

property. (See “Plaintiff’s Exhibits from Special Master Hearing,” Nos. 1-4,

6-14,    21-22A;   “Defendant’s   Exhibits   from   Special   Master   Hearing,”

Nos. 1-20; notes of testimony, 4/29/14 at 36-60, 94-139.) The trial court

found that “the testimony of the parties was often inconsistent” and

Master Dennehy “was in the best position to judge the credibility of [the]

witnesses[.]” (Trial court opinion, 11/10/15 at 2.) We similarly decline to

upset the credibility determinations of the fact-finder. “[A] master’s report

and recommendation, although only advisory, is to be given the fullest

consideration, particularly on the question of credibility of witnesses,

because the master has the opportunity to observe and assess the behavior

and demeanor of the parties.”      Moran v. Moran, 839 A.2d 1091, 1095.



                                      -6-
J. A18028/16


(Pa.Super. 2003) (citation omitted). Accordingly, Wife’s claims challenging

Master Dennehy’s valuation of the parties’ marital assets must fail.

      Wife also challenges the final equitable distribution scheme adopted by

the trial court in issues B and C. Specifically, Wife argues that the trial court

and   Master Dennehy     erred     “in    not   considering   all    the   factors   of

[Section 3502,]” and “in not ordering a larger distribution of the marital

estate to Wife after consideration of all factors of [Section 3502] and

remand.” (Wife’s brief at 14, 18.) For the following reasons, we disagree.

      This court has repeatedly explained that, “[i]n determining the

propriety of an equitable distribution award [], we must consider the

distribution scheme as a whole.”         Schenk v. Schenk, 880 A.2d 633, 643

(Pa.Super. 2005).      “We also remain cognizant that we measure the

circumstances of the case against the objective of effectuating economic

justice between the parties and achieving a just determination of their

property rights.” Id. (citation omitted). “[T]he trial court has the authority

to divide the award as the equities presented in the particular case may

require.”   Teodorski v. Teodorski, 857 A.2d 194, 199-200 (Pa.Super.

2004) (citation and internal quotation marks omitted).              “Further, when a

court divides the marital property, it must do so only after considering ‘all

relevant factors,’ including eleven specific factors listed in the Divorce Code.”

Id., citing 23 Pa.C.S.A. § 3502.

                  Pursuant to 23 Pa.C.S.A. § 3502(a), when
            fashioning equitable distribution awards, the trial


                                         -7-
J. A18028/16


            court must consider: the length of the marriage;
            any prior marriages; age, health, skills, and
            employability of the parties; sources of income and
            needs of the parties; contributions of one party to
            the increased earning power of the other party;
            opportunity of each party for future acquisitions of
            assets or income; contribution or dissipation of each
            party to the acquisition, depreciation or appreciation
            of marital property, value of each party’s separate
            property, standard of living established during the
            marriage; economic circumstances of each party and
            whether the party will be serving as custodian of any
            dependent children.

Mercatell v. Mercatell, 854 A.2d 609, 611 (Pa.Super. 2004) (citation

omitted). “The weight to be given to these statutory factors depends on the

facts of each case and is within the [fact-finder’s] discretion.” Schenk, 880

A.2d at 643 (citations omitted).

      Instantly, we find the master expressly considered all of the relevant

factors in recommending a 50%-50% division of the parties’ marital

property. (See master’s report, 8/20/14 at 11; master’s report on remand,

2/23/15 at 6.)   Those factors included Husband’s higher earning capacity,

the fact that the parties did not have children, and the parties’ “substantial

non-marital assets[,]” including Husband’s retirement account and Wife’s

“own separate residence with substantial equity[.]”          (Master’s report,

8/20/14, at 10-11.) The master also considered the moderate duration of

the marriage; the parties’ respective ages, skills, and good health; and their

economic circumstances and liabilities. (Id.) Additionally, the master took

note of the fact that Wife’s father made substantial gifts to her in the form of



                                     -8-
J. A18028/16


cash and other property, the majority of which “were used by the parties

during the marriage or were invested into the marital residence” owned

solely by Wife.     (Master’s report on remand, 2/23/15 at 6; see also

master’s report, 8/20/14 at 10.)            The trial court agreed with the

recommended distribution scheme, concluding that it was “fair and equitable

under the circumstances.” (Trial court opinion, 11/10/15 at 2.)

      Wife’s contentions on appeal merely challenge the weight to be

accorded the various factors, and as discussed, this matter is within the

province of the fact-finder, Master Dennehy, and not the appellate court.

See Schenk, 880 A.2d at 643; Moran, 839 A.2d at 1095.                    Herein,

Master Dennehy and the trial court gave due consideration to all of the

factors set forth in Section 3502 in arriving at an equitable distribution

scheme which, as a whole, achieved a just determination of the parties’

marital property. Accordingly, we find no abuse of the trial court’s discretion

in adopting Master Dennehy’s February 23, 2015 amended report and

recommendation.

      Wife’s fifth and final issue relates to the trial court’s award of alimony.

Specifically, Wife argues that “[t]he trial court and Master [Dennehy] erred

in not increasing the amount and duration of alimony as the trial court did

not review the factors required in 23 Pa.C.S.A. § 3701(b) and only

considered the small percentage change in the size of the marital estate

. . . .” (Wife’s brief at 24; issue E (capitalization omitted).)



                                       -9-
J. A18028/16


     We conduct our review of this issue according to the following

standard:

                    The role of an appellate court in reviewing
              alimony orders is limited; we review only to
              determine whether there has been an error of law or
              abuse of discretion by the trial court. Absent an
              abuse of discretion or insufficient evidence to sustain
              the support order, this Court will not interfere with
              the broad discretion afforded the trial court.

Smith, 904 A.2d at 20 (citation omitted).

     In determining the nature, amount, duration, and manner of payment

of alimony, the following 17 factors set forth in Section 3701(b) must be

considered:

              (1)   The relative earnings and earning capacities of
                    the parties.

              (2)   The ages and the physical, mental              and
                    emotional conditions of the parties.

              (3)   The sources of income of both parties,
                    including, but not limited to, medical,
                    retirement, insurance or other benefits.

              (4)   The expectancies     and   inheritances   of   the
                    parties.

              (5)   The duration of the marriage.

              (6)   The contribution by one party to the education,
                    training or increased earning power of the
                    other party.

              (7)   The extent to which the earning power,
                    expenses or financial obligations of a party will
                    be affected by reason of serving as the
                    custodian of a minor child.



                                      - 10 -
J. A18028/16


           (8)   The standard of living of           the    parties
                 established during the marriage.

           (9)   The relative education of the parties and the
                 time necessary to acquire sufficient education
                 or training to enable the party seeking alimony
                 to find appropriate employment.

           (10) The relative assets and liabilities of the parties.

           (11) The property brought to the marriage by either
                party.

           (12) The contribution of a spouse as homemaker.

           (13) The relative needs of the parties.

           (14) The marital misconduct of either of the parties
                during the marriage. The marital misconduct
                of either of the parties from the date of final
                separation shall not be considered by the court
                in its determinations relative to alimony,
                except that the court shall consider the abuse
                of one party by the other party. As used in
                this paragraph, “abuse” shall have the
                meaning given to it under section 6102
                (relating to definitions).

           (15) The Federal, State and local tax ramifications
                of the alimony award.

           (16) Whether the party seeking alimony lacks
                sufficient property, including, but not limited
                to, property distributed under Chapter 35
                (relating to property rights), to provide for the
                party's reasonable needs.

           (17) Whether the party seeking alimony is incapable
                of    self-support    through     appropriate
                employment.

23 Pa.C.S.A. § 3701(b); see also Isralsky v. Isralsky, 824 A.2d 1178,

1188 (Pa.Super. 2003).


                                    - 11 -
J. A18028/16


     In the instant matter, Master Dennehy determined “that an award of

twelve (12) months of alimony [to Wife] in the amount of [$800.00] per

month would be appropriate under [Section] 3701 of the Divorce Code.”

(Master’s report on remand, 2/23/15 at 6.)    In support of this conclusion,

Master Dennehy noted that Wife has a “substantial separate non-marital

residence” and that the parties’ marriage “was only of moderate duration.”

(Id.) Master Dennehy also directed the parties to his analysis in the initial

August 20, 2014 report and recommendation, wherein he reviewed the

Section 3701(b) factors at great length.    (Id.; see also master’s report,

8/20/14 at 11-13.)

     Following our careful review, we conclude that Master Dennehy

adequately examined the specific facts of this case and properly analyzed

the appropriate statutory factors in Section 3701 in determining Wife’s

reasonable needs and Husband’s ability to pay.         The record supports

Master Dennehy’s findings, and therefore, we conclude that the trial court

did not abuse its discretion in adopting his alimony recommendation.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/10/2016



                                   - 12 -